Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7 and 9, 10 and 12-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernal et al. (US 20150055789).
             Regarding claim 2, Bernal et al, according to Figs. 1-5, disclose a sound apparatus (Figs. 1, 2, 3 or 7) to carry out a method for processing sounds, comprising: 
            storing computer-executable code on an audio playing device (see instructions 758 stored in a memory 732 of the device 102 or 722, paragraphs 0083-0087)  configured to: 
              communicate with one or more ear listening devices (104) associated with the audio playing device (102 or 722) to determine at least one identifier stored  (data stored in memory of accessory device 104, paragraphs 0006, 0017, 0040 or see data stored in memory 240 in Fig. 3 
               process an audio signal played by the audio playing device (102) based on the at least one identifier (data including identification data and configuration data received from memory of the accessory device,  paragraphs 0017-0018, 0036-0038), the audio signal processed for the one or more ear listening devices (104) based on user-customized settings (data associated with audio settings included in configuration data or data stored in the memory of 104, paragraphs 0017-0018) for sound obtained by using the at least one identifier (using  data from memory of the accessory device including identification to obtain or search for configuration data paragraphs  0038-0039 or 0064-0066), wherein the audio signal is processed by the audio playing device (102), by sending information to a server (sending identification to server 108 and receiving configuration data from the server, paragraph 0039).
            sending processed audio (providing the sound signal) to the one or more ear listening devices (104) using the audio playing device (see Fig. 1, 2 , 3 or 7 which discloses the playing device 102 to process audio and send the processed audio to listening device (headset 104)).
              Regarding claim 3,  see paragraph 0033 which discloses the at least one identifier (identification data) includes a unique multi-bit identification code (48-bit serial number unique to the model of device 104) .
             Regarding claim 4,  see paragraph 0033 which discloses the unique multi-bit identification code is up to 48 bits in length (see 48-bit serial number unique to the model of device 104)
             Regarding claim 5, see paragraph 0071 which discloses a master device 102 to transmit a first pulse to the headset 104 via line 120 to determine whether or not the headset 104 is compatible with a single wire, and if the headset 104 is compatible, the device 102 reads 48-bit serial number 
             Regarding claim 6, since the identification data or 48-bit serial number of the headset 104 is not a sound/audio signal, and thus the polling  is performed (reading the identification data or 48-bit serial number of the headset 104 by device 102, paragraph 0071) so as to be inaudible to the user of the listening device.
              Regarding claim 7, see the at least one identifier (data including identification data and configuration data) is provided in response to actuation of the audio transducer (see detecting when headset 104 is connected to device 102, paragraphs 0031-0033, as actuation of the  listening device 104, and identification data provided to  device 102).
              Regarding claim 9, see Fig.1 which discloses the at least one audio playing device is a smart phone (see mobile phone 102).
              Regarding claim 10, see Fig. 7 which discloses the at least one audio playing device is a computer (see device 722).
              Regarding claim 12, see headset 104 in Fig. 1 as a headphone listening device recited in this claim.
              Regarding claim 13, see paragraph 0039 which discloses the master device 102 to perform a step of sending information relating to the at least one identifier (data including identification data and configuration data) to a server (108) for processing sound (after receiving identification data, the server transmits configuration data to the master device for processing the sound signals).
              Regarding claim 14, see Fig. 1-3 which disclose device 102 to further perform a step of sending information (data including identification data) relating to audio processing selections 
              Regarding claim 15, see Figs. 1-3 or 7 which discloses device (102 or 728)  having a processor to execute instructions stored in a memory (255 or 732) to perform all of the functional operations including the control operation of the display/user interface (728) of the device (102), paragraph 0083, and thus the processor (230 or 710) would be capable of including code/instruction configured to provide a visual control interface (display/user interface 728 of device 102 or 722) for a user identified (identified the headset) by the at least one identifier (data including identification data and configuration data).
             Regarding claim 16,  see Figs. 1-3 or 7 which discloses device (102 or 728)  having a processor to execute instructions stored in a memory (255 or 732) to perform all of the functional operations including the control of transmitting and receiving instructions for content from other devices, paragraphs 0039 and 0084, and thus the processor (230 or 710) would be capable of including code/instruction configured to send instructions for content stored on head-end distribution devices.
             Regarding claim 17, see Figs. 1-3 or 7 which discloses device (102 or 728)  having a processor to execute instructions stored in memory (255 or 732) to perform all of the functional operations including the control of transmitting and receiving instructions for content stored from other devices, paragraph 0039, and thus the processor (230 or 710) would be capable of  including code/instruction configured to send instructions for content stored on cloud storage devices (for 
             Regarding claim 18, see Figs. 1-3 or 7 which discloses device (102 or 728)  having a processor to execute instructions stored in memory (255 or 732) to perform all of the functional operations including the control of processing audio for the playing device 102, and thus the processor (230 or 710) would be capable of  including code configured to perform real-time processing of content (audio signal including user’s speech or MP3 audio, paragraph 0082) on the audio playing device.
             Regarding claim 19, see Fig. 1-3 and 7 for  system for processing sounds, comprising: 
             a smart phone (see mobile phone 102, paragraph 0030, or device 700, paragraph 0079, as smart phone) including computer-executable code (executable instructions)  stored in a non-transitory machine readable medium (see executable instructions stored in a memory are interpreted as executable code,  paragraphs 0014-0020, 0083, 0084, 0087), the smart phone (mobile phone 102) and code (instructions) configured to: 
             communicate with one or more sound transducer devices (headset 104) associated with the smart phone (102) to determine at least one identifier (data including identification data and configuration data) stored in the one or more sound transducer devices (data stored in memory 240 of the device 104, Fig. 3); and 
             obtain a processed audio signal (adjusted or modified audio) to be played by the smart phone (mobile phone 102, paragraph 0007) based on the at least one identifier (data associated with audio settings included in configuration data or data stored in the memory of 104, paragraph 0017-0018), the audio signal processed for the one or more sound transducer devices (104) based on user-customized settings for sound obtained by using the at least one identifier (using  data 
             wherein the at least one identifier is up to 48 bits and is inaudibly polled from the one or more sound transducer devices (see paragraph 0033 which discloses the at least one identification data includes a unique multi-bit identification code (48-bit serial number unique to the model of device 104) and since the identification data or 48-bit serial number of the headset 104 is not a sound/audio signal,  the polling of 48-bit  (reading the identification data or 48-bit serial number of the headset 104 by device 102, paragraph 0071) would be inaudible to the user), and 
            wherein the information (identification data) sent to the server (108) includes audio processing selections by a user associated with the at least one identifier (see identification data of the selected headset 104 is send to the server 108 to search for configuration data associated with the identification data of the selected headset 104 for processing audio, paragraph 0039).  
            Regarding claim  20, see Figs. 1-3 or 7 which discloses device (102 or 728)  having a processor to execute instructions stored in a memory (255 or 732) to perform all of the functional operations including the control of transmitting and receiving instructions for content from other devices, paragraphs 0014-0016, 0019 and 0083-0087, and thus the processor (230 or 710) would be capable of including code configured to communicate user specific information (configuration data associated the headset 104) with a remote server (108) for receipt of processed sounds for the user (receive processed sound by headset  104 for the user).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US 20150055789) in view of  Pantfoerder et al. (US 2009029652) or Kusubashi (US 20040174249).
             Regarding claim 8, Bernal et al., according to Figs. 1-3 and 7, discloses all of limitations recited in the instant claimed invention (see the rejection applied to claim 2 above) except for the use of providing the at least one identifier in response to actuation of a button of the audio transducer.  
            As disclosed by Bernal et al., when headset 104 is actuated (detecting when device 104 is connected to device 102), the identification data is provided to the device 102 (paragraph 0031 and 0033), but Bernal et al does not teach anything related to the actuation/connection of the headset by actuation of a button of the audio transducer as recited in claim 8.  

             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to  modify the device of Bernal el al., based on the teaching of either              Pantfoerder et al. or Kusubbashi, by detecting whether the headset type or the headset is actuated/connected based on the actuation of the button of the headset.
            The motivation for this  modification is to obtain an alternative embodiment capable of  accurately detecting the actuation/connection of the headset associated with its type due to the  actuation of button of  the particular headset type or to obtain an alternative embodiment capable of  wirelessly recognizing the actuation/connection of the headset in response to the actuation of the button of the headset. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (US 20150055789).
            Bernal et al., according to Figs. 1-3 and 7, discloses all of limitations recited in the instant claimed invention (see the rejection applied to claim 2 above) except for the use of an earbud listening device over the headset (104).  However, using the earbud listening device over the headset listening device is not considered as an ordinary matter of the invention, but considered as obvious variations to one having ordinary skill in the art.   Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Bernal et al by replacing the headset listening device with the earbud listening device in order to obtain an alternative embodiment, and such modification would have been found as obvious variations. 
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
            Applicant argues that Applicant is unable to find this subject matter “determining at least one identifier stored in the one or more ear listening devices, and processing an audio signal for the one or more ear listening devices based on user-customized settings for sound obtained by using the at least one identifier” in Bernal.
            In response, Applicant’s attention is drawn to paragraphs 0014-0015, 0033, 0064 which discloses data including identification data and configuration data stored in the accessory device (104) is transmitted  to master device (102) in response to first signal or reset signal from the master device (102) and the master device (102)  identifies the accessory device (104)  using the identification data, paragraph 0064.  This would read as limitation of “determining at least one identifier stored in the one or more ear listening devices”. 
              Applicant’s attention is also drawn to paragraphs 0019-0020, 0038-0040 or 0064-0066 which disclose the master device or mobile phone (102) to process audio signal based on  configuration data associated with identification data stored in the accessory device (104) or configuration data obtained by server (108) based on  identification data, paragraphs 0019-0020, 0038-0040 or 0064-0066, wherein the configuration data also includes audio settings (e.g,, bass, treble) for the headset 104, paragraphs 0019-0020 and 0038, and these audio settings are interpreted as “user-customized settings for sound obtained by using the at least one identifier”  as these audio settings are set/customized corresponding to the identification data of the particular headset (102), and they can be obtained based on the identification data for  the particular headset to generate audio content according to the obtained audio setting.  These audio settings wound also be 
                Applicant also argues that Applicant is unable to find in the cited portion of Bernal a method for processing sounds including storing computer-executable code on an audio playing device configured to communicate with one or more ear listening devices associated with the audio playing device ... 
               In response, Applicant’s attention is drawn to paragraphs 0014, 0016 or 0083 which clearly discloses an apparatus or processor to carry a method for processing sounds including storing computer-executable code (executable instructions) on an audio playing device (device 102) configured to communicate with one or more ear listening devices (104) associated with the audio playing device and perform other functions, as pointed out in the rejection applied claim 2 above.
               Applicant further argues that Applicant is unable to find in the cited portion of Bernal a system for processing sounds including a smart phone including computer- executable code stored in a non-transitory machine readable medium, the smart phone and code configured to communicate with one or more sound transducer devices associated with the smart phone to determine at least one identifier stored in the one or more sound transducer devices…
               In response, Applicant’s attention is drawn to Fig. 1-3 which disclose the use of mobile phone 102 including processor 230, paragraphs 0030, or Fig. 7 which discloses the use of device 700 including processor 710 and a memory 732, paragraph 0079,  as smart phone, and the memory 732 to store executable code instructions which may be executed by the processor (710 in Fig. 7 or 230 in Fig. 1-3, paragraphs 0019, 0083-0088, to  perform a communication with one or more 
             Accordingly, Bernal Castillo et al. does teach all of limitations which are unable to find by Applicant. Therefore, this application cannot be placed in condition for allowance this time as requested by Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688